DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 5-12 are pending in the application.  Claims 3-4 and 13 have been cancelled by Applicant.
	Claims 5-8 were previously withdrawn from consideration as being drawn to a non-elected invention.
	In the response filed 01/19/2021, claims 1 and 10 were amended by Applicant.  These amendments have been entered.
	Claims 1-2 and 9-12 remain under current consideration by the Examiner.

Drawings
The drawings were received on 01/19/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US Patent 7,862,059) in view of Aoyama (US Patent Application Publication 2015/056470).  Examiner notes that both of these references were previously cited in the PTO-892 Notice of References Cited filed with the Office Action mailed 09/10/2019.
	Re Claim 1:  Ko discloses a cast-in insertion member (see Fig. 3) comprising: 
a metal insert member (130) formed in a tubular shape having a substantially uniform diameter; and 
a metal cast portion (120) that is cast around a first end (the right-hand end, as shown in Fig. 3) of the insert member (130), wherein: 
the cast portion includes: 
an outside covering portion (see annotated Fig. 3 below) covering an exterior of the first end of the insert member (130), and 
an inside covering portion (see annotated Fig. 3 below) covering an interior of the first end of the insert member (130), wherein: 
a recess (see annotated Fig. 3 below) surrounded by the inside covering portion is formed in the cast portion, 
the inside covering portion includes a tapered surface (see annotated Fig. 3 below) on a side of the recess, 
the inside covering portion includes a first end surface (see annotated Fig. 3 below) on a side of the second end, the first end surface being connected with the tapered surface and protruding stepwise from an inner surface of the insert member (130) toward a central axis thereof, 
a bottom of the recess is closed by a bottom surface (see annotated Fig. 3 below).

Ko fails to disclose wherein the tapered surface being formed such that the recess surrounded by the tapered surface gradually widens from the first end to a second end of the insert member; and wherein the tapered surface gradually narrows from a first edge that is in contact with the first end surface toward a second edge that is in contact with the bottom surface of the recess.

    PNG
    media_image1.png
    564
    593
    media_image1.png
    Greyscale

	Aoyama teaches the use of a cast-in insertion member (see Fig. 1) comprising a metal insert member (4) formed in a tubular shape; and a metal cast portion (1) that is cast around a first end (the right-hand end, as shown in Fig. 1) of the insert member (4), wherein the cast portion (1) includes an outside covering portion (see annotated Fig. 1 below) and an inside covering portion (see annotated Fig. 1 below), wherein a recess (see annotated Fig. 1 below) is formed in the cast portion, the inside covering portion includes a tapered surface (see annotated Fig. 1 below), and further wherein the tapered surface being formed such that the recess surrounded by the tapered surface gradually widens from a first end (on the right-hand side, as shown in Fig. 1) to a second end (on the left-hand side, as shown in Fig. 1) of the insert member; and wherein the tapered surface gradually narrows from a first edge (see annotated Fig. 1 below) that is in contact with a first end surface toward a second edge (see annotated Fig. 1 below) that 

    PNG
    media_image2.png
    469
    566
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ko such that the tapered surface being formed such that the recess surrounded by the tapered surface gradually widens from the first end to a second end of the insert member; and wherein the tapered surface gradually narrows from a first edge that is in contact with the first end surface toward a second edge that is in contact with the bottom surface of the recess, as taught by Aoyama, for the purpose of forming a joint between the members having a high strength and rigidity.
Re Claim 2:  Ko further discloses a cast-in insertion member (see Fig. 3), wherein: 

	Re Claim 9:  Ko further discloses a cast-in insertion member (see Fig. 3), wherein: 
the outside covering portion (see annotated Fig. 3 above) includes a second end surface (see annotated Fig. 3 above) on the side of the second end, and 
the first end surface and the second end surface are substantially flush with each other.
Re Claim 10:  Ko discloses a cast-in insertion member (see Fig. 3) comprising: 
a metal insert member (130) formed in a tubular shape having a substantially uniform diameter; and 
a metal cast portion (120; see annotated Fig. 3 above), wherein: 
the insert member (130) includes: 
an insert portion (the portion embedded within cast portion 120) that is cast-in by the cast portion, and 
a coupling portion (the exposed portion of insert member 130, for example, shown near ref. no. 133 in Fig. 3) that is not covered by the cast portion and is configured to be coupled to another member (110), and 
the cast portion includes: 
an outside covering portion (see annotated Fig. 3 above) covering an exterior of the insert portion, and 
an inside covering portion (see annotated Fig. 3 above) covering an interior of the insert portion, wherein: 
a recess (see annotated Fig. 3 above) surrounded by the inside covering portion is formed in the cast portion, 
the inside covering portion includes a tapered surface (see annotated Fig. 3 above) on a side of the recess, the inside covering portion includes an end surface (see “1st end surface” in the annotated Fig. 3 above) on the side of the coupling portion, the end surface being 
a bottom of the recess is closed by a bottom surface (see annotated Fig. 3 above).

Ko fails to disclose wherein the tapered surface being formed such that the recess surrounded by the tapered surface gradually widens from a side of the insert portion to a side of the coupling portion, and wherein and the tapered surface gradually narrows from a first edge that is in contact with the end surface toward a second edge that is in contact with the bottom surface of the recess.
	Aoyama teaches the use of a cast-in insertion member (see Fig. 1) comprising a metal insert member (4) formed in a tubular shape; and a metal cast portion (1) that is cast around a first end (the right-hand end, as shown in Fig. 1) of the insert member (4), wherein the cast portion (1) includes an outside covering portion (see annotated Fig. 1 above) and an inside covering portion (see annotated Fig. 1 above), wherein a recess (see annotated Fig. 1 above) is formed in the cast portion, the inside covering portion includes a tapered surface (see annotated Fig. 1 above), and further wherein the tapered surface being formed such that the recess surrounded by the tapered surface gradually widens from a side of the insert portion (on the right-hand side, as shown in Fig. 1) to a to a side of the coupling portion (on the left-hand side, as shown in Fig. 1) of the insert member; and wherein the tapered surface gradually narrows from a first edge (see annotated Fig. 1 above) that is in contact with a first end surface toward a second edge (see annotated Fig. 1 above) that is in contact with a bottom surface of the recess, for the purpose of forming a joint between the members having a high strength and rigidity.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ko such that the tapered surface being formed such that the recess surrounded by the tapered surface gradually widens from a side of the insert portion to a side of the coupling portion, and wherein and the tapered surface gradually narrows from a Aoyama, for the purpose of forming a joint between the members having a high strength and rigidity.
	Re Claim 11:  Ko further discloses a cast-in insertion member (see Fig. 3), wherein: 
the outside covering portion (see annotated Fig. 3 above) includes a second end surface (see annotated Fig. 3 above) on the side of the second end, and 
the first end surface and the second end surface are substantially flush with each other.
Re Claim 12:  Ko further discloses a cast-in insertion member (see Fig. 3), wherein: 
the insert member (130) is formed in such a manner as to include a hollow (see Fig. 1) that passes through the first and the second ends.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued that Aoyama fails to teach that “the tapered surface gradually widens from the first end to a second end of the insert member” and wherein “the tapered surface gradually narrows from a first edge that is in contact with the first and surface toward a second edge that is in contact with the bottom surface of the recess”, as is required by independent claims 1 and 10.
However, as noted in the prior art rejection above, and particularly in the Examiner-Annotated Fig. 1 of Aoyama above, Examiner notes that the inner surface shown at the “tapered surface” in the annotated figure gradually tapers between a wider diameter at a side with the “first edge” and a wider diameter at a side with the “second edge”, thus satisfying both of these claim limitations. 
Accordingly, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678